Per Curiam.
Defendant, while represented by counsel, pled guilty to the charge of assault with intent to rob being armed, contrary to MCLA § 750.89 (Stat Ann 1962 Rev § 28.284). Defendant was sentenced to a term of 6-1/2 to 11 years’ imprisonment. A timely claim of appeal was filed in this Court grounded on one allegation of error. Defendant contends that his plea of guilty was improperly accepted *677since defendant’s testimony negated the factual basis of the plea. The people have filed a motion to affirm the conviction and sentence.
An examination of the transcript of the defendant’s plea of guilty clearly demonstrates full compliance with GCR 1963, 785.3(2). The trial judge clearly ascertained that there was a factual basis for defendant’s plea of guilty. People v. Barrows (1959), 358 Mich 267; People v. Bartlett (1969), 17 Mich App 205.
It is manifest that the question presented herein is unsubstantial and, therefore, requires no argument or formal submission.
The motion to affirm the conviction and sentence is granted.